NUMBER 13-02-599-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG





GUY WILLIAMS, D/B/A FREEDOM BAIL BONDS,                   Appellant,

v.

THE STATE OF TEXAS,                                                      Appellee.





On appeal from the County Court at Law No. 3
of Nueces County, Texas.






MEMORANDUM OPINION ON MOTION FOR REHEARING

Before Chief Justice Valdez and Justices Rodriguez and Castillo
Opinion by Justice Castillo

       The State has filed a motion for rehearing.  This Court's disposition of Williams
v. State, 114 S.W.3d 703 (Tex. App.–Corpus Christi 2003, no pet.), controls our
disposition of this case.  We deny the State's motion for rehearing.    
 
                                                                        ERRLINDA CASTILLO
                                                                        Justice

Opinion delivered and filed
this the 7th day of January, 2004.